DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in Instant Application.

Priority
Priority is not claimed.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spalka et al. (U.S. Publication No. 2011/0185177) in view of Zhao et al. (U.S. Publication No. 2012/0243541).
As per claim 1, Spalka teaches a system, comprising:
a processor of a channel peer (Spalka: paragraph 0098; The data processing system 208 features a processor 212) ;
a memory on which are stored machine readable instructions that when executed by the processor (Spalka: paragraph 0098; The data processing system 208 features a processor 212 which is designed to process computer-executable instructions in the form of software modules of a program 216 contained in the memory 214), cause the processor to:
generate a random value to be associated with a channel name (Spalka: paragraph 0025; Generation of a random value z...paragraph 0054; the functions f and g calculate the first data object key d from the login name pw and the random value z…paragraph 0061; Through storage of the random value in a database, assigned to the unique user ID); 
map the random value to a block range (Spalka: paragraph 0025; Mapping of the login name to a value through a function g. Function g can be an identity function or a non-trivial function. For security and confidentiality, g is preferably selected as a collision-free one-way function such as a cryptographic hash function… paragraph 0061; Through storage of the random value in a database, assigned to the unique user ID); 
However Spalka does not explicitly mention receive a channel-MAC from a second peer; and validate the channel-MAC based on the channel name and the random value.
However Zhao teaches:
receive a channel-MAC from a second peer (Zhao: paragraph 0148; the MAC transfer-control information includes a name or an ID that enables the apparatus verifying each MAC message authentication code to be identified); and
validate the channel-MAC based on the channel name and the random value (Zhao: paragraph 0149; using a shared key K(A-B-D), the apparatus A generates an MAC message authentication code MAC(A-B-D) needed to be verified by the apparatuses B, D. In addition, the apparatus A describes identifiers (names or the like) of the apparatus B, D in the MAC transfer-control information. Subsequently, the apparatus A transfers the resultant packet of the data to the apparatus B. If the apparatus B can verify the MAC message authentication code by use of the shared key K(A-B-D), the apparatus B removes its own identifier (name) from the MAC transfer-control information. Thereafter, the apparatus B generates an MAC message authentication code MAC(B-C) and MAC transfer-control information by use of a shared key K(B-C) shared with the apparatus C. Afterward, the apparatus B transfers the resultant packet to the apparatus C). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zhao with the teachings as in Spalka. The motivation for doing so would have been in order to prevent any evil-minded attacker from gaining unauthorized access to the terminal apparatuses via the multiple relaying apparatuses located along the communication route (Zhao: paragraph 0004).
As per claim 2, the modified Spalka teaches the system of claim 1, wherein the instructions further cause the processor to determine that the second peer is evicted from the channel based on the validation (Zhao: paragraph 0035; if it is verified that the newly generated message authentication code is not identical to the received message authentication code, the message authentication code verifying unit 104 sends, to the transmitting unit 112, information indicating that the reception of the packet is not permitted).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Zhao with the teachings as in Spalka. The motivation for doing so would have been in order to prevent any evil-minded attacker from gaining unauthorized access to the terminal apparatuses via the multiple relaying apparatuses located along the communication route (Zhao: paragraph 0004).

Spalka: paragraph 0093; a bit string can be calculated uniquely from the biometric data, which then is entered as the login name into the key calculation via module 114).
As per claim 4, the modified Spalka teaches the system of claim 1, wherein the instructions further cause the processor to use the random value with the channel name to increase entropy (Spalka: paragraph 0053; the random value is chosen such that the value of the generated first data object key is smaller than the order of the elliptic curve. Both criteria have the same effect, as discussed already for the admissibility test, namely that thus a high entropy of the first data object key can be ensured. In other words, the security of the first data object key and, with it, the security of the encryption method, is significantly increased).
 As per claim 5, the modified Spalka teaches the system of claim 1, wherein the instructions further cause the processor to store the random value in a data section of selected blocks (Spalka: paragraph 0068; the random value z is stored encrypted in the second database…paragraph 0088; The random value used for key calculation is thereupon stored in a database 132 and encrypted if necessary. This takes place for example such that a unique user ID is assigned, whereby the previously generated random value 128 is assigned in a table of database 132 to this user ID 124).
As per claim 6, the modified Spalka teaches the system of claim 1, wherein the instructions further cause the processor to use the random value as an input to a hash function along with the channel name and a PKI-ID to produce a channel-MAC that Spalka: paragraph 0014; Calculation of a first data object key through application of a function f to g(login name) and z. For example, g(login name), that is, the result of the application of function g to the login name, and z are linked with one another, and the function f is applied to the result of this linking. For security purposes, f is preferably a collision-free one-way function; for example, f can be a cryptographic hash function that is applied to the concatenation of the hash value of the login name and the random value z).
With respect to claim 8, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Spalka also teaches a method (Spalka: see at least paragraph 0057).
Regarding claims 9-13, they are substantially similar to claims 2-6, respectively, and are rejected in the same manner, the same arts and reasoning applying.
With respect to claim 15, it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Spalka also teaches a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (Spalka: Abstract; computer readable medium and claims 27-39).
Regarding claims 16 and 17-19, they are substantially similar to claims 2, and 4-6, respectively, and are rejected in the same manner, the same arts and reasoning applying.


Claims 7, 14, and  20 are rejected under 35 U.S.C. 103 as being unpatentable over Spalka et al. (U.S. Publication No. 2011/0185177), in view of Zhao et al. (U.S. Publication No. 2012/0243541), and further in view of Chhabra et al. (U.S. Publication No. 2017/0024584)
As per claim 7, the modified Spalka teaches the system of claim 6.
However the modified Spalka does not explicitly mention wherein the channel-MAC uniquely defines the channel without exposition of the channel name.
However Chhabra teaches:
wherein the channel-MAC uniquely defines the channel without exposition of the channel name (Chhabra: paragraph 0052; the processor 120 encrypts the channel programming key and generates a message authentication code (MAC) to integrity-protect the channel programming information…paragraph 0074; wherein the channel programming information includes a channel identifier (i.e. channel name) and a channel key to be programmed to a cryptographic engine of the computing device).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Chhabra with the teachings as in the modified Spalka. The motivation for doing so would have been for trusted I/O vary per use case and device, and involve flavors and combinations of confidentiality, integrity, liveliness, and replay protection (Chhabra: paragraph 0002).
Regarding claims 14 and 20, they are substantially similar to claim 7, and are rejected in the same manner, the same arts and reasoning applying. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/


/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449